Citation Nr: 0519753	
Decision Date: 07/20/05    Archive Date: 08/03/05

DOCKET NO.  03-03 471	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased rating for residuals of a 
left knee injury, currently rated as 20 percent disabling.

2.  Entitlement to an increased rating for degenerative 
arthritis of the left knee, currently rated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel



INTRODUCTION

The veteran served on active duty from January 1941 to 
January 1947, and from August 1950 to November 1951.

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama, that increased from 10 to 20 percent the veteran's 
evaluation for his service-connected left knee disability, 
and denied service connection for a right knee disability as 
secondary to the left knee disability.  The veteran did not 
appeal the denial of service connection for his right knee 
condition, but did perfect a timely appeal as to the decision 
regarding his left knee.  In August 2004, the Board remanded 
the veteran's claim for further development.  By a February 
2005 rating decision, the RO increased to 20 percent the 
rating for residuals of the veteran's left knee injury, and 
awarded a separate 10 percent rating for degenerative 
arthritis of the left knee, for a combined 30 percent rating, 
effective January 14, 2002.  As this 30-percent evaluation is 
less than the maximum available rating, the issue remains on 
appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  

In January 2003, the veteran requested a hearing before the 
Board.  The veteran, however, did not appear for his hearing 
in August 2003 as scheduled.


FINDINGS OF FACT

1.  All requisite notices and assistance to the veteran have 
been provided, and all evidence necessary for an equitable 
disposition of the claims has been obtained.

2.  The veteran's service-connected left knee disability is 
manifested by arthritis with minimal limitation of motion, 
and by moderate instability.




CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 20 
percent for residuals of a left knee injury have not been 
met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 
4.3, 4.20, 4.71a, Diagnostic Codes (DCs) 5003, 5010, 5257, 
5260, 5261 (2004).

2.  The criteria for a disability rating in excess of 10 
percent for degenerative arthritis of the left knee have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.71a, DC 5003, 5010.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Increased Rating

The veteran is in receipt of a 20 percent evaluation for 
residuals of a left knee injury, evaluated under 38 C.F.R. 
§ 4.71a, DC 5257, and a separate 10 percent evaluation for 
degenerative arthritis of the left knee, evaluated under 
38 C.F.R. § 4.71a, DC 5010.  He seeks a higher rating.

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing 
with criteria set forth in VA's Schedule for Rating 
Disabilities, which is based as far as practical on average 
impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1 (2004).  Separate diagnostic codes identify 
the various disabilities.  When a question arises as to which 
of two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7 (2004).  
After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  
38 C.F.R. § 4.3 (2004).  Also, when making determinations as 
to the appropriate rating to be assigned, VA must take into 
account the veteran's entire medical history and 
circumstances.  See 38 C.F.R. § 4.1 (2004); Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination upon which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity or the 
like.  38 C.F.R. § 4.40 (2004).  

The Court has held that the RO must analyze the evidence of 
pain, weakened movement, excess fatigability, or 
incoordination and determine the level of associated 
functional loss in light of 38 C.F.R. § 4.40, which requires 
the VA to regard as "seriously disabled" any part of the 
musculoskeletal system that becomes painful on use.  DeLuca 
v. Brown, 8 Vet. App. 202 (1995).  The provisions of 
38 C.F.R. § 4.14 (avoidance of pyramiding) did not forbid 
consideration of a higher rating based on greater limitation 
of motion due to pain on use, including flare-ups.  38 C.F.R. 
§ 4.14 (2004).  The Board notes that the guidance provided by 
the Court in DeLuca must be followed in adjudicating claims 
where a rating under the diagnostic codes governing 
limitation of motion should be considered.  However, the 
Board notes that the provisions of 38 C.F.R. § 4.40 and 38 
C.F.R. § 4.45 (2004) should only be considered in conjunction 
with the diagnostic codes predicated on limitation of motion.  
Johnson v. Brown, 9 Vet. App. 7 (1996).

In addition, the Board notes that the intent of the rating 
schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  It is 
the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  38 
C.F.R. § 4.59 (2004).

The standardized description of joint measurements is 
provided in Plate II under 38 C.F.R. § 4.71a (2004).  For VA 
purposes, normal extension and flexion of the knee is from 0 
to 140 degrees.  38 C.F.R. § 4.71a, Plate II (2004).

With respect to the joints, the factors of disability reside 
in reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations:  (a) less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.); (b) more movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.); (c) weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.); (d) excess fatigability; (e) 
incoordination, impaired ability to execute skilled movements 
smoothly; and (f) pain on movement, swelling, deformity or 
atrophy of disuse.  Instability of station, disturbance of 
locomotion, interference with sitting, standing and weight-
bearing are related considerations.  38 C.F.R. § 4.45 (2004).  
For the purpose of rating disability from arthritis, the knee 
is considered a major joint.  See 38 C.F.R. § 4.45.

Arthritis shown by X-ray studies is rated based on limitation 
of motion of the affected joint.  When limitation of motion 
would be noncompensable under a limitation-of-motion code, 
but there is at least some limitation of motion, a 10 percent 
rating may be assigned for each major joint so affected.  38 
C.F.R. § 4.71a, Diagnostic Codes (DCs) 5003 (degenerative 
arthritis) and 5010 (traumatic arthritis).  DC 5010, 
traumatic arthritis, directs that the evaluation of arthritis 
be conducted under DC 5003, which states that degenerative 
arthritis established by X-ray findings will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
38 C.F.R. § 4.71a, DC 5010.  When, however, the limitation of 
motion is noncompensable under the appropriate diagnostic 
codes, a rating of 10 percent may be applied to each such 
major joint or group of minor joints affected by limitation 
of motion.  The limitation of motion must be objectively 
confirmed by findings such as swelling, muscle spasm, or 
satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, 
DC 5010.  In the absence of limitation of motion, X-ray 
evidence of arthritis involving two or more major joints or 
two or more minor joint groups, will warrant a rating of 10 
percent; in the absence of limitation of motion, X-ray 
evidence of arthritis involving two or more major joint 
groups with occasional incapacitating exacerbations will 
warrant a 20 percent rating.  The above ratings are to be 
combined, not added under DC 5003.  38 C.F.R. § 4.71a, DC 
5010, Note 1.  

In VAOPGCPREC 23-97, the General Counsel held that a claimant 
who has arthritis and instability of the knee may be rated 
separately under DC 5003 and DC 5257, and that evaluation of 
a knee disability under both of these codes would not amount 
to pyramiding under 38 C.F.R. § 4.14 (2004).  VAOPGCPREC 23-
97 (July 1, 1997), 62 Fed. Reg. 63604 (1997); see also 
Esteban v. Brown, 6 Vet. App. 259 (1994)).  However, a 
separate finding must be based on additional disability.  

In VAOPGCPREC 9-04, the General Counsel held that separate 
ratings may be assigned for limitation of flexion and 
limitation of extension of the same knee.  VAOPGCPREC 9-04 
(Sept. 17, 2004), 69 Fed. Reg. 59990 (2004).  Specifically, 
where a veteran has both a limitation of flexion and a 
limitation of extension of the same leg, the limitations must 
be rated separately to adequately compensate for functional 
loss associated with injury to the leg.  Id.

The veteran first injured his left knee in January 1942, 
while playing football.  He reinjured his left knee the 
following year, again playing sports.  Following this second 
injury, the veteran was disqualified from submarine duty and 
was transferred to Midway Island.  He used crutches for the 
next six months and underwent physical therapy.  He was then 
requalified for submarine duty and was transferred to another 
ship.  The veteran continued to have problems with his left 
knee, but none that resulted in disqualification from duty.  
At examination prior to discharge in 1947, the veteran 
complained of recurrent dislocation of his left knee.  At his 
discharge examination in November 1951, no knee disability 
was found.  The veteran's left knee disability has been rated 
20 percent disabling for residuals of his knee injury, and 10 
percent disabling for degenerative arthritis, for a combined 
disability rating of 30 percent, since January 2002; he now 
seeks an increased rating.  The Board therefore turns to the 
appropriate criteria.

The veteran's knee disability has been rated 20 percent 
disabling under DC 5257 (other impairment of the knee).  
Alternative codes for possible application are DCs 5258 
(dislocation of semilunar cartilage), 5260 (limitation of 
flexion of the leg), and 5261 (limitation of extension of the 
leg).  Diagnostic Codes 5256 (ankylosis of the knee), 5262 
(impairment of the tibia and fibula), and 5263 (genu 
recurvatum) are not applicable in this instance, as the 
medical evidence does not show that the veteran has had any 
of these conditions.

The rating criteria for DC 5257 (other impairment of the 
knee) are as follows:  a knee impairment with recurrent 
subluxation or lateral instability is rated 10 percent when 
slight, 20 percent when moderate, and 30 percent when severe.  
38 C.F.R. § 4.71a, DC 5257.  On VA examination in February 
2002, the examiner noted that upon stress, the veteran's left 
knee was felt to have slight opening or lateral laxity.  
Anterior drawer sign was negative.  The impression was that 
the veteran's knee was manifested by mild laxity.  On VA 
examination in October 2004, the examiner noted that 
Lachman's testing in the left knee was felt to be negative 
but that the veteran continued to have mild lateral laxity to 
varus stress.  As noted above, a 30 percent rating is 
warranted for severe instability.  Here, the veteran's left 
knee instability is not severe, and he is accordingly not 
entitled to a rating greater than the current 20 percent 
rating under this diagnostic code as the recurrent lateral 
instability is not shown to be severe.

Diagnostic Code 5258 (dislocated semilunar cartilage, with 
frequent episodes of locking, pain, and effusion into the 
joint) has one rating: 20 percent.  38 C.F.R. § 4.71a, DC 
5258.  While the veteran complained in February 2002 of pain 
on weightbearing, difficulty climbing steps or squatting, and 
claimed that on occasion his knee would give way, on X-ray 
examination that same month, there was no evidence of 
dislocation or joint effusion.  Both knees were found to be 
normal.  On VA examination in October 2004, it was noted that 
the veteran was using a quad cane for ambulation but that he 
did not use a knee brace.  Because in this case there is no 
evidence of dislocation or effusion, the Board finds that the 
veteran is not entitled to a 20 percent rating under this 
code.

Under DC 5260 (limitation of flexion of the leg), a zero 
percent rating is warranted for flexion limited to 60 
degrees; a 10 percent rating is warranted for flexion limited 
to 45 degrees; a 20 percent rating is warranted for flexion 
limited to 30 degrees; and a 30 percent rating is warranted 
for flexion limited to 15 degrees.  38 C.F.R. § 4.71a, DC 
5260.  In this case, both the February 2002 and October 2004 
VA examinations show that the veteran had flexion to 105 
degrees, with pain.  As noted above, flexion ranging from 0 
to 140 degrees is considered normal for VA purposes.  See 
38 C.F.R. § 4.71a, Plate II.  He is accordingly not entitled 
to a compensable rating for limitation of motion under this 
code.

Under DC 5261 (limitation of extension of the leg), a zero 
percent rating is warranted for extension limited to 5 
degrees; a 10 percent rating is warranted for extension 
limited to 10 degrees; a 20 percent rating is warranted for 
extension limited to 15 degrees; a 30 percent rating is 
warranted for extension limited to 20 degrees; a 40 percent 
rating is warranted for extension limited to 30 degrees; and 
a 50 percent rating is warranted for extension limited to 45 
degrees.  As both the February 2002 and October 2004 VA 
examinations show that the veteran had extension limited to 5 
degrees, with pain, the veteran is not entitled to a 
compensable rating for limitation of motion under this code.  

On range of motion testing, the veteran demonstrated almost 
full range of motion, even upon consideration of the effect 
of pain during use and flare-ups; at most, these findings 
indicate very minimal limitation of motion.  See 38 C.F.R. §§ 
4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).

The Board notes that the ranges of motion reported at each of 
the above-noted examinations would be rated 0 percent if 
strictly rated under DCs 5260 and 5261.  The Board also notes 
that the recent General Counsel Precedent Opinion, VAOGCPREC 
9-04, does not seem to apply to the veteran's case given that 
he did not meet the criteria for a compensable rating under 
either DC 5260 or 5261, as the veteran's flexion was limited 
to no more than 105 degrees and extension was no less than 5 
degrees.  VAOGCPREC 9-04 (Sept. 17, 2004).  VAOGCPREC 9-04 
held that separate ratings could be assigned when the 
criteria under DCs 5260 and 5261 were met.  Id.  In the 
present case, there is no basis for a compensable rating 
under either DC 5260 or DC 5261.

The veteran in this case has also been granted a separate 10 
percent rating under DC 5010, for degenerative arthritis.  
38 C.F.R. § 4,71a, DC 5010.  In order to be eligible for a 
separate rating under this diagnostic code, the veteran must 
not qualify for compensation under the diagnostic codes 
pertaining to limitation of motion.  See 38 C.F.R. §§ 5003, 
5010.  As discussed above, the veteran here does not qualify 
for compensation on the basis of limitation of motion.  
Rather, the veteran in this case has been awarded a 20 
percent disability rating under DC 5257, which is not 
predicated on loss of range of motion.  See Johnson v. Brown, 
9 Vet. App. 7, 11 (1996).  The issue before the Board, then, 
is whether the veteran is entitled to a higher rating under 
DC 5010 for his degenerative arthritis.  Under DC 5010, a 20 
percent evaluation is not warranted unless X-ray evidence 
shows involvement of two or more major joints or two or more 
minor joint groups with occasional incapacitating 
exacerbations.  As noted above, the knee is considered a 
major joint.  Because, however, in this case there are not 
two or more major or minor joints involved for which the 
veteran has established service connection, he is not 
entitled to a rating greater than the current 10 percent 
rating under this code.

The Board has also considered whether the record raises the 
matter of an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) (2004).  However, there is no competent 
evidence that the disability causes marked interference with 
employment or requires frequent hospitalizations or otherwise 
produces unrecognized impairment suggesting extraschedular 
consideration is indicated.

In sum, the weight of the credible evidence demonstrates that 
the veteran's left knee disability warrants no more than the 
current 20 percent rating pursuant to DC 5257 and no more 
than the current 10 percent rating pursuant to DC 5010.  As 
the preponderance of the evidence is against the claims for 
an increased rating, the "benefit-of-the-doubt" rule does 
not apply, and the claim must be denied.  38 U.S.C.A. 
§ 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 
50 (1990).

Duties to Notify and Assist the Appellant

The Board has also considered whether VA has satisfied all 
duties to notify and assist the claimant.  38 U.S.C.A. 
§§ 5103 & 5107 (West 2002) and 38 C.F.R. § 3.159 (2004).  The 
provisions of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) apply to cases pending before VA on November 9, 
2000, even if the initial decision was issued before that 
date.  VA must give notice to a claimant in accordance with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) before 
issuance of an initial unfavorable decision.  Upon receipt of 
a complete or substantially complete application, VA must 
notify the claimant and any representative of any information 
and any medical or lay evidence not previously provided to VA 
that is necessary to substantiate the claim; this notice 
requires VA to indicate which portion of that information and 
evidence is to be provided by the claimant and which portion 
VA will attempt to obtain on the claimant's behalf.  
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1).  The 
notice must:  (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

Here, the initial unfavorable decision was in May 2002.  But 
even under Pelegrini, the notices to the appellant informed 
him of the bases for the relevant decisions, what types of 
evidence would be needed, and how the evidence would be 
secured.  The RO sent the appellant correspondence in January 
2002, January 2003, and August 2004; a statement of the case 
in January 2003; and a supplemental statement of the case in 
February 2005.  There was no harm to the appellant, as VA 
made all efforts to notify and to assist him with regard to 
the evidence obtained, the evidence needed, the 
responsibilities of the parties in obtaining the evidence, 
and the more general notice of the need for any evidence in 
the appellant's possession.  Any defect with regard to the 
timing and content of the notices to the appellant was 
harmless because of the thorough and informative notices 
provided throughout the adjudication of the claims.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  Thus, VA has 
satisfied its "duty to notify" the appellant.

In addition, VA has obtained all relevant evidence identified 
by the appellant.  Thus, VA has complied with all duties to 
assist the appellant in securing relevant evidence.


ORDER

An increased rating for residuals of a left knee injury is 
denied.

An increased rating for degenerative arthritis of the left 
knee is denied.



	                        
____________________________________________
	Harvey P. Roberts
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


